Citation Nr: 0118853	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a right shoulder burn, to include a scar. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1950 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In the October 1999 rating decision, the RO awarded 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
right shoulder burn incurred during a VA hospitalization in 
1997.  It established a noncompensable (zero percent) rating 
for a scar as a recognized residual.  The veteran timely 
appealed that decision.  In the August 2000 Statement of 
Accredited Representation in Appealed Case, the veteran's 
representative asserted that the residuals of the right 
shoulder burn included septic arthritis and osteomyelitis.  
Later in August 2000, the RO issued a rating decision in 
which it denied service connection for septic arthritis and 
osteomyelitis as secondary to the right shoulder burn.  It 
does not appear from the claims folder that the veteran has 
submitted a notice of disagreement with that rating action.  
In any event, as the RO established entitlement to 
compensation for the right shoulder burn, it follows that the 
veteran would be compensated for any acknowledged residuals.  
Accordingly, the Board may address the question of whether 
septic arthritis and osteomyelitis are residuals of the right 
shoulder burn.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA redefines VA's obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. 
§ 5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

The VCAA also provides that the duty to assist includes 
obtaining records of relevant VA medical treatment.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

In addition, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  

The Board finds that a remand is required in this case for 
compliance with the VCAA duty to assist provisions.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  In an effort to assist the RO, the Board 
has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.  

In this case, the veteran alleges that he incurred septic 
arthritis and osteomyelitis as a residual of the right 
shoulder burn incurred at a VA facility in 1997.  Private 
nursing care records in the claims folder indicate that the 
veteran was hospitalized at a private facility in January 
1999 for treatment of right humerus osteomyelitis.  

In March 1999, the RO sent requests for medical records to 
providers including Dr. Bustamente and Dr. Cisneros at the 
Santa Rosa Medical Center in San Antonio, Texas, for 
treatment in January 1999, and Dr. Maeda in Del Rio, Texas, 
for treatment from April 1998 to February 1999.  Review of 
the claims folder fails to reveal that the RO received any 
records or negative reply from either provider.   Pursuant to 
the VCAA, a remand is required for additional attempts to 
secure records from the providers with proper notice to the 
veteran as provided by law.  

In addition, in connection with the veteran's claim, the RO 
secured the veteran's VA medical records from the Kerrville 
Medical Center.  A consultation request to the orthopedic 
department at the Audie L. Murphy VA Medical Center dated in 
August 1994 refers to a history of right shoulder 
osteomyelitis in July 1993.  He currently had right elbow 
swelling. Notes dated in May 1995 include a reference to 
status post osteomyelitis of the right elbow.  Therefore, it 
appears from VA records that the veteran had a prior history 
of osteomyelitis in the right upper extremity, which is 
clearly relevant to the current inquiry.  On remand, the RO 
should attempt to secure additional VA records related to the 
previous bouts of osteomyelitis as required by the VCAA.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA).     

Finally, the Board observes that the claims folder contains 
conflicting opinions as to the etiology of the osteomyelitis 
at issue.  The June 1999 VA examiner stated that the 
osteomyelitis developed following healing of the right 
shoulder burn but during the time the veteran had an open, 
healing diabetic ulcer on the foot.  He opined that it was 
more likely that the osteomyelitis resulted from the foot 
ulcer rather than the right shoulder burn.  On the other 
hand, in a February 2000 letter, Dr. H. Gutiérrez offered the 
opinion that the veteran developed septic arthritis and 
osteomyelitis in the right humerus secondary to the soft 
tissue lesion of the upper portion of the shoulder.  The 
Board finds that a medical opinion, which takes into 
consideration the entire medical record, to include records 
requested above, is necessary to ascertain whether septic 
arthritis and osteomyelitis are in fact residuals of the burn 
to the right shoulder.  On remand, the RO should secure such 
an opinion.   

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing and ask that he submit, or 
authorize VA to obtain, records from Dr. 
Bustamente and Dr. Cisneros at the Santa 
Rosa Medical Center in San Antonio, Texas, 
for treatment in January 1999, and Dr. 
Maeda in Del Rio, Texas, for treatment 
from April 1998 to February 1999.  If the 
veteran authorizes VA to obtain those 
records, attempts to do so must proceed as 
provided by law.  

2.  As provided by law, the RO should 
attempt to secure the veteran's VA medical 
records from the Kerrville Medical Center 
and the Audie L. Murphy Medical Center 
dated from January 1993 through December 
1995.  

3.  After receiving any additional medical 
records as requested above, the RO should 
secure a VA medical opinion from an 
appropriate specialist as to the etiology 
of the veteran's septic arthritis and 
osteomyelitis.  The claims folder must be 
made available to the physician for 
review.  The physician is asked to review 
all medical evidence of record, with 
particular attention to the 1997 VA 
hospitalization records, earlier VA 
records concerning prior bouts of 
osteomyelitis, and the opinions offered in 
the June 1999 VA examination report and 
the February 2000 letter from Dr. 
Gutiérrez.  Based on that record review, 
the physician is asked to offer an opinion 
as to whether it is as likely as not that 
the osteomyelitis and septic arthritis 
resulted from the burn to the right 
shoulder at a VA facility in 1997.  Any 
opinion provided should include a complete 
rationale.  If the physician is unable to 
offer the requested opinion, the report 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

5. The RO should then readjudicate the 
claim for an initial compensable 
disability rating for residuals of a right 
shoulder burn.  If the disposition of the 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


